DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/17/2022. As directed by the amendment: claims 1, 3, 11, 16, and 20 have been amended, claims 10 and 19 have been cancelled and no new claims have been added.  Thus, claims 1-9, 11-18, and 20 are presently pending in this application.

Claim Objections
Claims 1, 16, and 20 are objected to because of the following informalities:  
Claims 1, 16, and 20 recite “fluid” (ll. 6, 7, and 6, respectively), but these instances should read –the fluid—.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20160030722 A1) in view of Skiba et al. (US 20160059009 A1). 

Regarding Claim 1, Anderson discloses a device that can be provided for an improved wound dressing that facilitates healing, and teaches a wound therapy system, comprising: 
a wound therapy device comprising a porous body 128 operable to carry a fluid from a wound site (¶ 36, ll.11-16);
a tube 230 (fig.2; ¶ 52, ll.6);
and a pump (vacuum arrangement, 210) connected to the porous body (sponge, 128) by the tube 230 (fig.2; ¶ 67),
the pump 210 operable to apply vacuum through the tube 230 to draw fluid from the wound site (¶ 37, ll.1-4).
Anderson fails to teach that said porous body includes embedded electrically conductive fibers. Anderson and Skiba are commensurate because they both disclose devices for wound therapy. Skiba specifically discloses a system for wound treatment, and teaches a porous body (‘article’, 4), commensurate with said porous body of Anderson, including embedded (NOTE: 6 and 10 are embedded into 2 which is part of article 4, of Skiba, as taught and suggested by Skiba’s ¶ 31 which states that “Embodiments can include coatings on the surface, such as, for example, over or between the electrodes. Such coatings can include, for example, silicone) electrically conductive fibers (‘first electrode’, 6 & ‘second electrode’, 10; ¶ 27, 30; "the electrodes or microcells can comprise any electrically-conductive material, for example, an electrically conductive hydrogel, metals, electrolytes, superconductors, semiconductors, plasmas, and nonmetallic conductors such as graphite and conductive polymers", ¶ 62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson such that said porous body of Anderson would include embedded electrically conductive fibers as taught by Skiba, for the purpose of directing and promoting cell migration or infiltration, to increase the uptake of materials, to increase cell signaling activity, defeat bacterial signaling, for therapeutics to promote wound healing, and to treat diseases (¶ 30).

Regarding Claim 2, Anderson teaches a chest wrap 220 (“a housing 220 that is wrapped at least partially around the chest of a subject”, fig. 3, see ¶ 65), the chest wrap configured to transform circumferential expansion and contraction of the chest wrap into energy for driving the pump 210 (¶ 65).

Regarding Claims 4-8, Anderson teaches that the porous body 128 includes capillaries (sponge 128 is a “porous open-celled foam”, see ¶ 35, thus inherently including capillaries) operable to carry the fluid through the porous body 128 (¶ 35); 
the porous body 128 includes a plurality of segments (referred to as compartments or areas between 170 as shown in fig.1B; ¶ 45), wherein the plurality of segments are irregular in size (fig.1B); 
furthermore, a plurality of dividers (impermeable layers or panels, 170) separate the plurality of segments (referred to as compartments or areas) from one another (fig.1B; ¶ 45), wherein the plurality of dividers 170 are fluid-impermeable (¶ 45).

Regarding claim 13, Anderson teaches that the tube 230 includes an absorbent material (in 265) operable to absorb the fluid (¶ 57; ¶ 58, ll.1-4).

Regarding Claim 20, Anderson teaches a wound therapy device comprising a foam wound dressing 128 having a plurality of segments ("a resilient sponge e.g., a porous open-celled foam or similar material", ¶ 7), the foam ("foam", ¶ 7) including capillaries ("porous open-celled foam", ¶ 7; NOTE: by virtue of being porous, the foam has capillaries because—by definition—porous means the foam has minute spaces or holes through which liquid or air may pass) operable to carry fluid from a wound site ("assist in drainage of the wound", ¶ 37);
a pneumatic tube 230 in fluid communication with the wound therapy device (fig.2; ¶ 52, ll.6);
and a pump 210 operable to apply vacuum to the foam via the pneumatic tube 230 to draw fluid out of the wound site (¶ 37, ll.1-4).
Anderson fails to teach that said foam includes embedded electrically conductive fibers. Skiba teaches a porous body (‘article’, 4), commensurate with said foam of Anderson, including embedded (NOTE: 6 and 10 are embedded into 2 which is part of article 4, of Skiba, as taught and suggested by Skiba’s ¶ 31 which states that “Embodiments can include coatings on the surface, such as, for example, over or between the electrodes. Such coatings can include, for example, silicone) electrically conductive fibers (‘first electrode’, 6 & ‘second electrode’, 10; ¶ 27, 30; "the electrodes or microcells can comprise any electrically-conductive material, for example, an electrically conductive hydrogel, metals, electrolytes, superconductors, semiconductors, plasmas, and nonmetallic conductors such as graphite and conductive polymers", ¶ 62; NOTE: it would have been obvious to use conductive fibers for signal and power transfer). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson such that said foam of Anderson would include embedded electrically conductive fibers as taught by Skiba, for the purpose of directing and promoting cell migration or infiltration, to increase the uptake of materials, to increase cell signaling activity, defeat bacterial signaling, for therapeutics to promote wound healing, and to treat diseases (¶ 30).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skiba and Rubenstein et al. (US 6689085 B1). 

Regarding Claim 3, Anderson/Skiba fail to teach that the chest wrap further comprises at least one serpentine line that amplifies the circumferential expansion and contraction of the chest wrap. Anderson and Rubenstein are commensurate because they both disclose treatment of a patient focused on draining an area of the body of fluid. Rubenstein specifically discloses a method for removing a portion of the patient's cerebrospinal fluid, and teaches that the chest wrap (‘bellows-type pump’, 80) further comprises at least one serpentine line (‘conduit’, 2) that amplifies the circumferential expansion and contraction of the chest wrap 80 (col.10, ll.1-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson/Skiba such that the chest wrap further comprises at least one serpentine line that amplifies the circumferential expansion and contraction of the chest wrap as taught by Rubenstein, for the purpose of not using any external or internal stored energy source, but rather relying on the patient for powering the pump (col.10, ll.1-9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skiba, Rubenstein, and further in view of Gibson-Horn (US 20160051793 A1). 

Regarding Claim 11, Anderson/Rubenstein fail to teach electrical leads operable to provide electrical impulses to the embedded electrically conductive fibers. Anderson and Gibson-Horn are commensurate because they both disclose devices for patient therapy. Gibson-Horn specifically discloses an apparatus and method for improving functioning of at least a portion of a subject's nervous pathway system includes a garment or device worn or disposed on the subject, and teaches electrical leads (18, 20; ‘leads’, fig.1, ¶ 42) operable to provide electrical impulses (“electrical nerve stimulation (TENS) devices and/or skin tactile stimuli produced by vibrotactile stimuli”, ¶ 16). Skiba teaches embedded (NOTE: 6 and 10 are embedded into 2 of Skiba) electrically conductive fibers (first electrode, 6 & second electrode, 10; ¶ 27, 30, 42, and 52; "the electrodes or microcells can comprise any electrically-conductive material, for example, an electrically conductive hydrogel, metals, electrolytes, superconductors, semiconductors, plasmas, and nonmetallic conductors such as graphite and conductive polymers", ¶ 62).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson/Rubenstein to include electrical leads operable to provide electrical impulses as taught by Gibson-Horn, for the purpose of delivering current at or near nerves in the human body to treat pain by blocking or changing your perception of pain; such that said electrical impulses would be provided to the embedded electrically conductive fibers, as taught by Skiba, for the purpose of directing and promoting cell migration or infiltration, to increase the uptake of materials, to increase cell signaling activity, defeat bacterial signaling, for therapeutics to promote wound healing, and to treat diseases (Skiba ¶ 30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skiba, Rubenstein, Gibson-Horn, and further in view of Papay et al. (US 20130178785 A1), and Powell (US 20160287768 A1).

Regarding Claim 12, Anderson/Skiba/Rubenstein fail to teach that the electrical leads are connected to a power source and draw power from the chest wrap. Gibson-Horn teaches electrical leads (18, 20; ‘leads’, fig.1, ¶ 42). Anderson and Papay are commensurate because they both disclose wound healing devices. Papay specifically discloses a system is provided for healing a wound, and teaches that an electrical lead 110 (‘electrical lead’, fig.1A, ¶ 51, commensurate with said electrical leads of Gibson-Horn) are connected to a power source 20 (‘power source’, fig.1A, ¶ 51). 
Anderson and Powell are commensurate because they both disclose devices for use with a negative pressure wound therapy. Powell specifically discloses a wearable machine system, and teaches drawing power from the chest wrap (““harvesting” involuntary movements thereof to power a machine”, ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson/Skiba/Rubenstein to include electrical leads, as taught by Gibson-Horn, for the purpose of delivering current from a source of current; such that said electrical leads of Gibson-Horn are connected to a power source, as taught by Papay, for the purpose of delivering an electrical signal to an electrode (Papay ¶ 51); such that the electrical leads of Gibson-Horn draw power from the chest wrap as taught by Powell, for the purpose of harvesting involuntary movements thereof to power a machine (Powell ¶ 39). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skiba and further in view of Mulligan (US 20070185463 A1).

Regarding Claim 9, Anderson/Skiba fail to teach the plurality of dividers include at least one of an anti-bacterial and an anti-viral agent. Anderson and Mulligan are commensurate because they both disclose a wound dressing system. Mulligan specifically discloses a wound dressing system including a fluid permeable support member for positioning within a wound, and teaches the plurality of dividers (‘frame member’, 300, having dividing walls 302, see fig. 16) include at least one of an anti-bacterial and an anti-viral agent (“anti-microbials or anti-infectives”, see ¶ 57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson/Skiba such that the plurality of dividers includes at least one of an anti-bacterial and an anti-viral agent as taught by Mulligan, for the purpose of fighting microbial infections that may penetrate tissue surrounding the wound (¶ 5, 54, 57).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skiba and further in view of Robinson et al. (US 20140200532 A1).

Regarding Claim 15, Anderson/Skiba fail to teach that the absorbent material solidifies upon contact with the fluid. Anderson and Robinson are commensurate because they both disclose devices for wound dressing. Robinson specifically discloses a device for treating a tissue site with reduced pressure, and teaches that the absorbent material (‘absorbent’, 116) (if using a SAP) solidifies upon contact with the fluid (¶ 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson/Skiba such that the absorbent material solidifies upon contact with the fluid as taught by Robinson, for the purpose of generating reduced pressure that is applied to the dressing to be transferred within and through the absorbent material (¶ 37).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Skiba, and further in view of Robinson, Davis et al. (US 3791385 A), and Riesinger (US 20120095419 A1).

Regarding Claim 14, Anderson/Skiba fail to teach that the absorbent material comprises a plurality of balls, the balls including an impermeable shell having perforations, and an absorbent powder inside the impermeable shell. Robinson teaches that the absorbent material 116 comprises a plurality of balls (¶ 37). 
Anderson and Davis are commensurate because they both disclose fluid drainage devices. Davis specifically discloses an expendable menses collector, and teaches the balls including an impermeable shell having perforations (col.4, ll.14-43; col.5, ll.4-15). 
Anderson and Riesinger are commensurate because they both disclose wound dressings. Moreover, Riesinger discloses a wound care article, and teaches an absorbent powder inside the impermeable shell (¶65, 97, 124, 132, 134). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson/Skiba to include the absorbent material comprising a plurality of balls, the balls including an impermeable shell having perforations, and an absorbent powder inside the impermeable shell as taught by Robinson, Davis, and Riesinger, for the purpose of holding, stabilizing, and/or solidifying fluids that may be collected from the tissue site (Robinson et al. ¶ 37) inside a shell that will not collapse under the strain of constrictive forces (Davis et al. col.4, ll.14-43) and that will be contained in the form of an absorbent powder, which will be able to move loosely within the interior of the shell (Riesinger ¶ 102).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Van Iten (US 5558662 A).

Regarding Claim 16, Anderson teaches a wound therapy system ("wound dressing system", ¶ 6) comprising:
a wound therapy device ("device...for an improved wound dressing", Abstract) comprising a porous body 128 ('resilient sponge', fig.1A, ¶ 35) operable to carry a fluid from a wound site 110 ('wound site', fig.1A, ¶ 34) ("The sponge can also facilitate removal of fluids exuded by the wound away from the wound site as it heals", ¶ 8) and
a plenum 220 ('housing', fig.2, ¶ 53) providing a vacuum to the porous body 128 (NOTE: 220 is part of an external vacuum arrangement 210, thus 220 would provide vacuum to the porous body 128);
a tube 230 ('tube', fig.2, ¶ 55);
and a pump 210 ('vacuum arrangement', fig.2, ¶ 66) connected to the plenum 220 by the tube 230 (NOTE: the tube 230 runs through 210 and connects to 220), the pump 210 operable to apply the vacuum through the tube 230 to draw fluid from the wound site 110 (¶ 37). 
Anderson fails to teach that said plenum is magnetic and the porous body is magnetic such that the plenum and porous body are magnetically attracted to one another to thereby provide a magnetic vacuum seal. Anderson and Van Iten are commensurate because they both disclose fluid drainage devices. Van Iten specifically discloses an absorbent article having an attachment mechanism, and teaches two bodies that are magnetic, such that the bodies are magnetically attracted to one another to thereby provide a magnetic vacuum seal ("The magnet in the first appendage is then brought into alignment with the magnet secured to the baffle", col.2, ll.11-18; NOTE: the plenum is commensurate with the baffle and the porous body is commensurate with the first appendage from Van Iten).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson such that said plenum of Anderson is magnetic and the porous body of Anderson is magnetic such that the plenum and porous body are magnetically attracted to one another to thereby provide a magnetic vacuum seal as taught by Van Iten, for the purpose of holding the two bodies together in a secure alignment such that the device can be in an operating configuration (col.2, ll.11-18). 

Regarding Claims 17 and 18, Anderson teaches an adhesive dressing (‘membrane’, 120) between the plenum 220 and the porous body 128 (see fig. 2, ¶ 51) and that the adhesive dressing 120 seals the wound site (¶ 51).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 16, and 20 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 6-7 of the Applicant’s remarks, the Applicant amended claims 1, 16, and 20, and argued that claims 2-9, 11-15, and 17-18 depend from claims 1 and 16 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 16, and 20 can be overcome in light of the previously mentioned prior art, as discussed above. Additionally, since claims 2-9, 11-15, and 17-18 depend from claims 1 and 16, they are similarly rejected as claims 1, 16, and 20.

On page 6 of the Applicant’s remarks, the Applicant argues that for claim 1,
Skiba does not teach embedded fibers.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Skiba does teach embedded (NOTE: 6 and 10 are embedded into 2 which is part of article 4, of Skiba) electrically conductive fibers (‘first electrode’, 6 & ‘second electrode’, 10; ¶ 27, 30; "the electrodes or microcells can comprise any electrically-conductive material, for example, an electrically conductive hydrogel, metals, electrolytes, superconductors, semiconductors, plasmas, and nonmetallic conductors such as graphite and conductive polymers", ¶ 62; NOTE: it would have been obvious to use conductive fibers for signal and power transfer).

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 16,
The rejection of claim 19 relies on Van Iten for teaching a magnetic porous body and magnetic adhesive (original claim 19 recited "at least one of the plenum and adhesive dressing are magnetic"). The rejection did not find a magnetic plenum.
since the alleged plenum 220 and porous body 128 of Anderson are separated from each other (see Fig. 2), there would be no reason to make those components magnetically attract to each other.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Van Iten teaches two bodies that are magnetic, such that the bodies are magnetically attracted to one another to thereby provide a magnetic vacuum seal ("The magnet in the first appendage is then brought into alignment with the magnet secured to the baffle", col.2, ll.11-18; NOTE: the plenum of Anderson is commensurate with the baffle and the porous body of Anderson is commensurate with the first appendage from Van Iten).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Anderson such that said plenum of Anderson is magnetic and the porous body of Anderson is magnetic such that the plenum and porous body are magnetically attracted to one another to thereby provide a magnetic vacuum seal as taught by Van Iten, for the purpose of holding the two bodies together in a secure alignment such that the device would be in an operating configuration (col.2, ll.11-18).

Applicant’s arguments with respect to claims 1, 16, and 20 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781